     Case 2:19-cv-01932-TLN-EFB Document 19 Filed 08/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENJI RAFAEL PACHECO,                             No. 2:19-cv-01932-TLN-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    SCOTT WILLIAMS, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action against a driver,

18   vehicle owner, and insurance company stemming from a hit and run accident that allegedly

19   injured Plaintiff prior to his incarceration. The matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 6, 2020, the magistrate judge filed findings and recommendations herein which

22   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. (ECF No. 17.) Plaintiff has not filed

24   objections to the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28   ///
                                                       1
     Case 2:19-cv-01932-TLN-EFB Document 19 Filed 08/19/20 Page 2 of 2

 1         1. The findings and recommendations filed July 6, 2020 (ECF No. 17), are ADOPTED

 2            IN FULL;

 3         2. Plaintiff’s First Amended Complaint (ECF No. 14) is DISMISSED without leave to

 4            amend for lack of federal jurisdiction; and

 5         3. The Clerk of the Court is directed to close the case.

 6         IT IS SO ORDERED.

 7   DATED: August 18, 2020

 8

 9

10                                                             Troy L. Nunley
                                                               United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
